Citation Nr: 0022457	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-42 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
herbicide during service.

2.  Eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  
He served in the Republic of Vietnam between October 1968 and 
October 1969.  He died on January [redacted], 1991.  The 
appellant is his widow.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from various decisions rendered since June 
1991 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, in which the RO denied the 
appellant's claims.

The Board in October 1998 remanded the case for further 
development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was squamous 
cell carcinoma of the penis. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The veteran's fatal carcinoma of the penis began many 
years after service and it was not causally linked to any 
incident of active duty, to include claimed exposure to Agent 
Orange or other herbicides.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

2.  The criteria for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 
C.F.R. § 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellate contends, in essence, that the veteran's 
service in the Republic of Vietnam exposed him to Agent 
Orange, or some other type of herbicide, that contributed to 
his fatal cancer.  In the alternative, she has argued that 
the veteran's treatment for balanitis during service is 
casually related to his squamous cell carcinoma of the penis.

The Board finds that the appellant has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
The record shows medical evidence of squamous cell carcinomas 
of the penis and palate.  There is also a VA examiner's 
opinion which links the veteran's squamous cell carcinomas to 
claimed in-service herbicide exposure while the veteran 
served in the Republic of Vietnam.  See Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  Therefore, the Board finds that 
the appellant has presented a well-grounded claim of service 
connection for the cause of the veteran's death.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Also, entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. § 
1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  A veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (1999). The principal cause 
of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (1999).

I.  Cause of death

A. Agent Orange/herbicides

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to a herbicide agent may 
be granted on a presumptive basis for the diseases listed in 
38 C.F.R. § 3.309(e) (1999).  See McCartt v. West, 12 Vet. 
App. 164, 167-69 (1999) (the presumption of herbicide 
exposure applies only if the veteran has a disease listed in 
38 C.F.R. § 3.309(e) (1999)); 38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  See also The Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
deceased veteran was not diagnosed with a disease listed in 
38 C.F.R. § 3.309(e) (1999) during his lifetime, the 
establishment of service connection for the cause of the 
veteran's death by proof of direct causation is not 
precluded.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 
118 S.Ct. 1171 (1998).

The service medical records do not include a diagnosis of 
squamous cell carcinoma of the penis and palate.  The post-
service medical records also do not show a diagnosis of 
cancer within one year of the veteran's separation from 
active service.  The appellant does not contend that the 
cancers were diagnosed during active service or during the 
initial post-service year.

In August 1987 VA treatment records show that the veteran was 
noted to have a squamous cell carcinoma of the right palate, 
noninvasive and nonkerotinizing.  The veteran developed a 
non-tender lesion on his penis in January 1989 which was 
later diagnosed as squamous cell carcinoma.  

In her December 1996 RO hearing the appellant testified that 
she believed her husband contracted cancer of the penis and 
palate due to the infected waters in Asia.  The appellate 
also indicated that her husband worked in water purification 
in Vietnam.

According to 38 C.F.R. § 3.309(e), the diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft-
tissue sarcoma.  Squamous cell carcinomas of the penis and 
palate are not among the diseases listed at 38 C.F.R. 
§ 3.309(e).  In McCartt v. Brown, 12 Vet. App. 164 (1999), 
the Court held that neither the statutory (38 U.S.C.A. § 
1116) nor the regulatory (38 C.F.R. § 3.307(a)(6)(iii)) 
presumption will satisfy the in-service incurrence element of 
Caluza v. Brown, 7 Vet. App. 498 (1995) where the veteran has 
not developed a condition listed in either 38 U.S.C.A. § 
1116(a) or 38 C.F.R. § 3.309(e).  Therefore, a presumption in 
favor of service connection does not apply.

The United States Court of Appeals for the Federal Circuit 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude a veteran from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1040 (1995).

In support of her claim, the appellant has referenced letters 
from the VA staff oncologist.  In a February 1996 letter the 
physician stated that to his knowledge, the veteran "had no 
medical problems officially associated with Agent Orange 
exposure," and that the etiology of the veteran's penile 
cancer was unknown.  However, he stated that penile cancer 
has been associated with poor penile hygiene and balanitis, 
and that "it is possible that exposure to Agent Orange 
caused [the veteran's] cancers."  He indicated that he was 
unaware of specific studies supporting a link between Agent 
Orange and cancers of the penis or palate.

In a May 1998 letter the physician stated that his assessment 
was that the veteran died from metastatic squamous cell 
carcinoma of the penis.  In addition, he stated that the 
veteran's squamous cell carcinoma of the soft palate was 
unrelated to his carcinoma of the penis, and that it was most 
likely due to the veteran's smoking.  However, he indicated 
that if palate cancer qualified as a respiratory cancer, it 
may support the appellant's claim.

The Board notes at the outset that cancer of the penis is not 
one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e).  Carcinoma of the palate was not a material cause 
of death and, even if it was, it was first shown many years 
after service, there is no medical evidence linking the 
disorder to service, and it is not one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e).  (A respiratory 
cancer is defined in that regulation as cancer of the lung, 
bronchus, larynx, or trachea.) 

With respect to the VA staff oncologist's statement in 
February 1996, he indicated that the veteran had no medical 
problems officially associated with Agent Orange exposure and 
that the etiology of the penile cancer was unknown.  In 
addition, he was unaware of specific studies supporting a 
link between Agent Orange and cancers of the penis or palate.  
The physician's statement that it is possible that exposure 
to Agent Orange caused the veteran's cancers is obviously 
speculative in nature.  That is, the opinion is too 
speculative because of the use of the term "possible" and 
because the physician did not submit any supporting clinical 
data or other rationale.  The Board observes that the Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Such an opinion, couched in equivocal 
terms, is not entitled to any real probative value.  Obert, 
supra; Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Further, 
the appellant is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the part of her claim that 
her husband's fatal carcinoma of the penis was due to claimed 
exposure to Agent Orange while in Vietnam is not well 
grounded.  However, as explained below, the appellant's claim 
for service connection for the cause of the veteran's death 
is well grounded because there is some medical evidence to 
support her allegation that the veteran's fatal cancer of the 
penis was causally linked to an inservice episode of 
balanitis.  

B. Balanitis

The veteran's service medical records show that he was 
treated for tenderness of a pus-containing left inguinal 
lymph node between February and March 1969.  He was also 
treated for gonococci (gonorrhea) in July 1969 and balanitis 
in January 1970.  His separation examination report dated in 
May 1970 shows that his genitourinary system was clinically 
evaluated as normal.

As noted above, VA medical records show that the veteran 
developed a non-tender lesion on his penis in January 1989, 
which was later diagnosed as squamous cell carcinoma.  

In support of her claim, the appellant has referenced letters 
from the VA staff oncologist, R. D. A., M.D.  In a February 
1996 letter the physician noted that the veteran had an 
episode of balanitis in 1969, during service.  The doctor 
indicated that the etiology of the veteran's penile cancer 
was unknown but he added that penile cancer has been 
associated with poor penile hygiene and balanitis.  In a May 
1998 letter the same physician stated that his assessment was 
that the veteran died from metastatic squamous cell carcinoma 
of the penis.  He noted that balanitis is known to be a risk 
factor for carcinoma of the penis, and that in general 
chronic inflammation from infectious or non-infectious causes 
can predispose the areas of inflammation to cancer.  The 
physician concluded, "It is, therefore, possible that the 
groin infection acquired by [the veteran] during his time in 
the service is related to his balanitis and carcinoma of the 
penis."  It is pertinent to note that the physician observed 
that the etiology of penile cancer was unknown; it is 
apparent that this opinion notes only that the veteran's 
balanitis may have been a risk factor in his developing the 
penile cancer many years later and that such was 
"possible", which arguably is too speculative to be of any 
probative value.  However, since there is medical evidence of 
inservice balanitis and the physician did provide some 
rationale for the contended causal link, the Board finds that 
the opinion is sufficient to well ground the veteran's claim.

Another VA staff oncologist provided an opinion in September 
1999 concerning the association of balanitis with squamous 
cell carcinoma of the penis.  The physician noted the 
veteran's medical history of a left inguinal lymph node 
enlargement with penile ulcers in March 1969 and the 
subsequent treatment with tetracycline for two weeks.  It was 
further noted that in July of 1969 the veteran was diagnosed 
with possible GC and treated with another course of 
tetracycline; tests for sexually transmitted disease and 
smears were ordered at that time.  In December 1969, smears 
showed negative result for GNID; balanitis was diagnosed and 
treated with topical antibiotic ointment and tetracycline and 
maintenance of good hygiene was recommended.  The staff 
oncologist noted that the clinical diagnosis of balanitis was 
made by the treating urologist and that no pathological 
diagnosis or biopsy was done to show a diagnosis of balanitis 
xerotica obliterans.  He further added that the provided 
medical records did not reveal information regarding a 
chronic penile lesion or persistent inflammation or 
infection.  In general, the physician opined, chronic 
inflammation, infection and irritation predispose to cancer 
at the area of chronic irritation.  However, it was noted 
that, in this veteran, the provided medical record did not 
show that he had suffered from persistent inflammation, 
infection, or irritation that can cause squamous cell 
carcinoma.  The physician commented "Balanitis is a 
nonspecific diagnosis, which means inflammation/infection of 
the glans penis.  Indeed, if this patient had balanitis 
xerotica obliterans (a specific condition), then there are 
many case reports documenting in literature the association 
of balanitis xerotica obliterans with squamous cell carcinoma 
as well as development of carcinoma long after a lesion of 
balanitis xerotica obliterans has been treated."  The 
physician concluded that to the best of his understanding by 
review of the veteran's medical records, he could not make an 
association between  the veteran's his balanitis and his 
squamous cell carcinoma of the penis.

In her December 1996 RO hearing the appellant testified that 
she believed that her husband's cancer of the penis was due 
to him being in Asia and due to recurrent episodes of 
balanitis while in service.

The Board finds that the medical evidence from R. D. A., M. 
D., provides some  support for the veteran's claim, but it is 
outweighed by the more recent opinion from another VA staff 
oncologist.  The latter specialist, who reviewed all of the 
relevant medical evidence in the claims file, opined that he 
was unable to associate the veteran's balanitis to his 
squamous cell carcinoma of the penis.  As noted above, the 
supportive opinion goes more to balanitis being a risk factor 
rather than a cause or etiology of penile cancer and it was 
rather speculative in nature.  The latter medical opinion is 
more probative because it cites more of the historical 
record, including the absence of medical evidence of chronic 
or recurrent balanitis, and it is unequivocal in stating that 
there is no causal link.    

C. Conclusion

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



II.  Dependents' Educational Assistance (Chapter 35) Benefits

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must, in pertinent part, have died of a service-
connected disability, or the veteran must have had a service-
connected disability which produced total disability 
permanent in nature and died while a disability was so 
evaluated.  See 38 U.S.C.A. § 3501(a)(1)(B)(D) (West 1991); 
38 C.F.R. § 21.3021(a)(2) (1999).  Since the veteran is not 
shown to have died of a service-connected disability and he 
was not in receipt of compensation for a service-connected 
disability, it is apparent that the appellant does not 
satisfy the threshold requirements for educational assistance 
under Chapter 35, Title 38, United States Code, and her 
appeal for this benefit must be denied.

In the present case, the evidence of record does not reveal 
that the veteran died of a service-connected disability, or 
had a permanent and total service-connected disability that 
was in existence at the date of his death.  Thus, the basic 
requirements for survivors' and dependents' educational 
assistance benefits have not been met, and the appellant's 
claim must be denied.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 
3.807, 21.3020, 21.3021.  Where, as in this case, the law and 
not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).









ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.

The appellant's claim of entitlement to service connection 
for Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35, being without legal merit, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 




- 12 -






- 1 -


